Citation Nr: 1046865	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Penelope Cronbach, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active military duty from January 1971 to 
December 1973. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Togus, Maine (RO).

The Veteran testified at a videoconference hearing before the 
undersigned Administrative Law Judge in August 2010, and a 
transcript of the hearing is of record.  

For reasons discussed hereinbelow, the issue on appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

The Veteran testified at his August 2010 hearing that he had been 
receiving Social Security Administration (SSA) benefits based on 
PTSD for six or seven years.  However, these records are not 
currently on file.  

The Board presently undertakes no review of the RO's 
determination that new and material evidence had not been 
submitted that is sufficient to reopen the claim.  Instead, 
because there is evidence on file that the veteran is in receipt 
of disability benefits due to his psychiatric problems 
administered by SSA, and the records are not associated with the 
claims folder, the Board is unable to ascertain at this time 
whether the claim should be reopened.

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the Secretary to 
obtain.  Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as 
to an issue that must be resolved by VA, any relevant findings 
made by the SSA are evidence which must be considered.  See White 
v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 
15 Vet. App. 362 (2001).

As a matter of clarification, VA's obligation to obtain the SSA's 
records in the context of an application to reopen a previously 
denied claim is not contingent upon the veteran first showing 
that new and material evidence has been submitted.  Although 
under 38 U.S.C.A § 5103(f) provides that with regard to 
previously disallowed claims that "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material evidence is 
presented or secured," the use of the term "section" refers not 
to the enactment of the entirety of the VCAA, but instead to the 
plain meaning of the term "section" such as in 38 U.S.C.A § 
5103(f).  Stated alternatively, the provisions of 38 U.S.C.A § 
5103A(c)(3), which mandate that VA obtain relevant SSA records 
are in a different section of the VCAA.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

Thus, subsequent to receipt of the SSA records, the AMC/RO will 
readjudicate the issue of whether new and material evidence has 
been submitted to reopen the claim of service connection for 
PTSD.

Accordingly, this case must be REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC will ensure that it has 
complied with the ruling in Kent. v. 
Nicholson, 20 Vet. App. 1 (2006) (holding 
that in petitions to reopen previously 
denied claims, VA must notify a Veteran of 
the evidence and information that is 
necessary to reopen the claim and VA must 
notify the Veteran of the evidence and 
information that is necessary to establish 
entitlement to the underlying claim for the 
benefit sought; and holding that VA's 
obligation to provide a Veteran with notice 
of what constitutes new and material 
evidence to reopen a service connection 
claim may be affected by the evidence that 
was of record at the time that the prior 
claim was finally denied).

2.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his psychiatric 
disability that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder.

3.  The RO/AMC will also obtain from the 
SSA a copy of its decision regarding the 
Veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon in that decision.  Those 
records will be associated with the claims 
folder. Note that under 38 U.S.C. § 
5103A(b)(3), VA is obligated to continue 
trying to obtain evidence from a Federal 
department or agency "unless it is 
reasonably certain that such records do not 
exist or that further efforts to obtain 
those records would be futile."

4.  Thereafter, the RO/AMC will review the 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If deemed 
appropriate under the law by the RO/AMC, 
any additional appropriate medical 
development will be conducted.

5.  Thereafter, the RO/AMC will consider 
all of the evidence of record and re-
adjudicate the Veteran's petition to reopen 
his claim of service connection for PTSD 
based on the submission of new and material 
evidence.  If the benefit sought on appeal 
remains denied, the Veteran and his 
attorney should be provided a supplemental 
statement of the case ("SSOC").  The SSOC 
must contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with all due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for 



Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


